DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 9 September 2022, in response to the Office Action mailed 9 June 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panneerselvam et al. (Workload Analysis for the Scope of User Demand Prediction Model Evaluations in Cloud Environments, Dec 2014, pgs. 883-889) in view of Devries (US 2017/0249445)

As per claim 1, Panneerselvam teaches a computer-implemented method, comprising: performing one or more classification operations [the system analyzes past cloud workloads and predicts future workload/availability using a (hidden) Markov Model and a Bayesian (classification) model (abstract; sections IV.A and IV.B for the models; etc.)] based on one or more predicted attribute values and one or more machine-learned classification criteria [the prediction is based upon categorizations of workloads and extracted features of the cloud devices and workloads (sections II-III; etc.)] to predict a plurality of probabilities for a plurality of levels of degradation in a network availability of the device network [the classification model output can be a probability distribution of target states of the predicted workload or a future state distribution vector (sections IV.A-B, etc.); where the states represent the availability of the network (or its degradation) (see, e.g., sections III.A-D; etc.); so the probability distribution or distribution vector show the probabilities of different states (different levels of degradation of availability)], wherein at least one preemptive action is subsequently performed on the device network based on the plurality of probabilities for the plurality of levels of degradation in the network availability [the cloud resources are automatically scaled based upon the predicted workload (abstract, etc.)].
While Panneerselvam teaches utilizing categories of workloads and extracted features (see above) it does not teach executing a trained recurrent neural network (RNN) that generates a set of predicted attribute values for one or more predicted attribute values for each of a plurality of interconnected devices included in a device network based on input into the RNN, wherein the input includes at least one set of past attribute values for the set of device attributes; and wherein the one or more predicted attribute values is associated with a forward-looking time step and the at least one set of past attribute values is associated with one or more time steps occurring prior to the forward-looking time step; and using the attributes by the classifier.
Devries teaches teach executing a trained recurrent neural network (RNN) that generates a set of predicted attribute values for one or more predicted attribute values for each of a plurality of interconnected devices included in a device network based on input into the RNN [a regression model is used, which can be a Recurrent Neural Network (RNN) in order to predict metrics from a set of input features (para. 0181, etc.); for the devices in the network in the system of Panneerselvam, above], wherein the input includes at least one set of past attribute values for the set of device attributes [the RNN predicts metrics from a set of input features (para. 0181, etc.) where the input features can include past metrics used to predict the future metrics (paras. 0104, 0127, 0132, 0159, etc.); for the devices in the network in the system of Panneerselvam, above]; and wherein the one or more predicted attribute values is associated with a forward-looking time step and the at least one set of past attribute values is associated with one or more time steps occurring prior to the forward-looking time step [the RNN predicts metrics from a set of input features (para. 0181, etc.) where the input features can include past metrics used to predict the future metrics (paras. 0104, 0127, 0132, 0159, etc.)]; and using the attributes by the classifier [a classifier may utilize the features/metrics (paras. 0088-89, etc.); and/or as features for the classifier in Panneerselvam].
Panneerselvam and Devries are analogous art, as they are within the same field of endeavor, namely machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an RNN to predict future metrics by utilizing historical metrics, as taught by Devries, for the categorization and features provided to the classifier for predicting network availability in Panneerselvam.
Devries provides motivation as [regression models may combine the strength of various models to achieve high accuracy with small datasets (para. 0180) and can be used when the data has time-dependent features (para. 0041, etc.)].

As per claim 2, Panneerselvam/Devries teaches performing one or more unsupervised machine-learning operations on an untrained RNN based on a historical dataset that includes a plurality of sets of attribute values for the set of device attributes to generate the trained RNN [the RNN may be trained using unsupervised or semi-supervised training (Devries: para. 0112, etc.) where the input features can include past metrics used to predict the future metrics (Devries: paras. 0104, 0127, 0132, 0159, etc.)].

As per claim 3, Panneerselvam/Devries teaches wherein the trained RNN comprises a trained long short-term memory network [a Long Short-term Memory RNN can be used (Devries: para. 0181)].

As per claim 4, Panneerselvam/Devries teaches performing one or more clustering operations based on a historical dataset that includes a plurality of sets of attribute values for the set of device attributes to generate a plurality of clusters [the Markov model or Bayesian classifier is trained on historical data (Panneerselvam: sections IV.A-B and V.A) that is categorized by different workloads (Panneerselvam: sections II-III) where the input features can include past metrics used to predict the future metrics (Devries: paras. 0104, 0127, 0132, 0159, etc.)]; and performing one or more supervised learning operations on a plurality of labeled clusters derived from the plurality of clusters and a historical performance dataset to generate the one or more machine-learned classification criteria [the Bayesian classifier may be trained in a supervised manner (Panneerselvam: section V.A)].

As per claim 5, Panneerselvam/Devries teaches wherein the one or more machine-learned classification criteria comprise a rule set that maps the one or more predicted attribute values to the plurality of probabilities for the plurality of levels of degradation in the network availability of the device network [the system analyzes past cloud workloads and predicts future workload/availability using a (hidden) Markov Model and a Bayesian (classification) model (Panneerselvam: abstract; sections IV.A and IV.B for the models); where the classification model output can be a probability distribution of target states of the predicted workload or a future state distribution vector (Panneerselvam: sections IV.A-B, etc.); and where the states represent the availability of the network (or its degradation) (Panneerselvam: see, e.g., sections III.A-D; etc.)].

As per claim 6, Panneerselvam/Devries teaches wherein a first device attribute included in the set of device attributes is associated with at least one of latency, dropped packets, energy usage, memory utilization, central processing unit (CPU) utilization, machine-generated data, thermal data, cyclic redundancy check (CRC) errors, vibration level, energy usage, link state, and error messaging [the workload data includes memory and CPU usage (Panneerselvam: sections V.B-C, etc.)].

As per claim 7, Panneerselvam/Devries teaches wherein a first device attribute included in the set of device attributes and a second device attribute included in the set of device attributes are associated with different devices included in the device network [the workload data includes memory and CPU usage (memory and CPU are different devices) (Panneerselvam: sections V.B-C, etc.)].

As per claim 9, Panneerselvam/Devries teaches automatically performing the at least one preemptive action based on the plurality of probabilities for the plurality of levels of degradation in the network availability [the cloud resources are automatically scaled based upon the predicted workload (Panneerselvam: abstract, etc.)].

As per claim 10, see the rejection of claim 1, above, wherein Panneerselvam/Devries also teaches one or more non-transitory computer readable media including instructions that when executed by one or more processors cause the processors to perform the method [experiments are run using Matlab simulations; which inherently requires instructions stored on a computer-readable medium (Panneerselvam: section V.A) and processing device including executing computer-readable instructions from memory (Devries: para. 0048, etc.)].

As per claim 11, Panneerselvam/Devries teaches generating a windowed dataset based on a prediction window and a historical dataset that includes a plurality of sets of attribute values for the set of device attributes [the data may be broken into time windows (Devries: paras. 0049, 0056, etc.) where the input features can include past metrics used to predict the future metrics (Devries: paras. 0104, 0127, 0132, 0159, etc.)]; determining a set of expected output attribute values for the set of device attributes based on a prediction offset and the historical dataset [the data may be broken into time windows (Devries: paras. 0049, 0056, etc.) utilizing offsets (Devries: paras. 0113, 0116, etc.) where the input features can include past metrics used to predict the future metrics (Devries: paras. 0104, 0127, 0132, 0159, etc.)]; and performing one or more unsupervised machine-learning operations on an untrained RNN based on the windowed dataset and the set of expected output attribute values to generate the trained RNN [the RNN may be trained using unsupervised or semi-supervised training (Devries: para. 0112, etc.) where the input features can include past metrics used to predict the future metrics (Devries: paras. 0104, 0127, 0132, 0159, etc.) and the data may be broken into time windows (Devries: paras. 0049, 0056, etc.)].

As per claim 12, see the rejection of claim 3, above.

As per claim 13, see the rejection of claim 4, above.

As per claim 14, see the rejection of claim 5, above.

As per claim 15, see the rejection of claim 6, above.

As per claim 16, see the rejection of claim 7, above.

As per claim 18, Panneerselvam/Devries teaches automatically performing the preemptive action based on the plurality of levels of degradation in the network availability by automatically re-allocating one or more computing resources to at least one device included in the device network [the cloud resources are automatically scaled based upon the predicted workload (Panneerselvam: abstract, etc.)].

As per claim 19, see the rejection of claim 1, above, wherein Panneerselvam/Devries also teaches one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions perform the method [experiments are run using Matlab simulations; which inherently requires some form of memory coupled to a processor (Panneerselvam: section V.A) and processing device including executing computer-readable instructions from memory (Devries: para. 0048, etc.)].

As per claim 20, see the rejection of claim 3, above.


Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panneerselvam and Devries as applied to claims 1 and 10 above, and further in view of Tang et al. (Bayesian Model-based Prediction of Service Level Agreement Violation for Cloud Services, Sept 2014, pgs. 170-176).

As per claim 8, Panneerselvam/Devries teaches the computer-implemented method of claim 1, as described above.
While Panneerselvam/Devries teaches the plurality of levels of degradation (see above) it has not been relied upon to explicitly teach wherein each level of degradation included in the plurality of levels of degradation corresponds to a range of degradations in the network availability.
Tang teaches wherein each level of degradation included in the plurality of levels of degradation corresponds to a range of degradations in the network availability [a model may be used to predict violations of a service level agreement (SLA) (abstract, etc.) whose output range is divided and quantized into a number of levels corresponding with a range of the output (section II, section III.B “state number”, etc.)].
Panneerselvam/Devries and Tang are analogous art, as they are within the same field of endeavor, namely using a Naïve Bayesian Classifier to predict network performance.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to divide the predicted network performance levels into a number of discrete steps covering ranges of response time, as taught by Tang, for the predicted network availability distribution in the system taught by Panneerselvam/Devries.
Because both Panneerselvam/Devries and Tang teach using a Naïve Bayesian Classifier to predict network performance states in a probability distribution, it would have been obvious to one of ordinary skill in the art to divide the predicted network performance levels into a number of discrete steps covering ranges of response time, as taught by Tang, for the predicted network availability distribution in the system taught by Panneerselvam/Devries, to achieve the predictable result of working with discrete state values which are easier to work with, and can then be converted back to continuous values if needed (see, e.g., Tang: sections II-III discusses converting to discrete states).

As per claim 17, see the rejection of claim 8, above.


Claim(s) 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panneerselvam et al. (Workload Analysis for the Scope of User Demand Prediction Model Evaluations in Cloud Environments, Dec 2014, pgs. 883-889) in view of Xu (US 2017/0293543).

As per claim 1, Panneerselvam teaches a computer-implemented method, comprising: performing one or more classification operations [the system analyzes past cloud workloads and predicts future workload/availability using a (hidden) Markov Model and a Bayesian (classification) model (abstract; sections IV.A and IV.B for the models; etc.)] based on one or more predicted attribute values and one or more machine-learned classification criteria [the prediction is based upon categorizations of workloads and extracted features of the cloud devices and workloads (sections II-III; etc.)] to predict a plurality of probabilities for a plurality of levels of degradation in a network availability of the device network [the classification model output can be a probability distribution of target states of the predicted workload or a future state distribution vector (sections IV.A-B, etc.); where the states represent the availability of the network (or its degradation) (see, e.g., sections III.A-D; etc.); so the probability distribution or distribution vector show the probabilities of different states (different levels of degradation of availability)], wherein at least one preemptive action is subsequently performed on the device network based on the plurality of probabilities for the plurality of levels of degradation in the network availability [the cloud resources are automatically scaled based upon the predicted workload (abstract, etc.)].
While Panneerselvam teaches utilizing categories of workloads and extracted features (see above) it does not teach executing a trained recurrent neural network (RNN) that generates a set of predicted attribute values for one or more predicted attribute values for each of a plurality of interconnected devices included in a device network based on input into the RNN, wherein the input includes at least one set of past attribute values for the set of device attributes; and wherein the one or more predicted attribute values is associated with a forward-looking time step and the at least one set of past attribute values is associated with one or more time steps occurring prior to the forward-looking time step; and using the attributes by the classifier.
Xu teaches teach executing a trained recurrent neural network (RNN) that generates a set of predicted attribute values for one or more predicted attribute values for each of a plurality of interconnected devices included in a device network based on input into the RNN [a LSTM RNN is used to predict device failure for multiple device components based on device features extracted from log data (abstract; paras. 0022-26, etc.)], wherein the input includes at least one set of past attribute values for the set of device attributes [the input features are historical features extracted from the logs including past failure data (paras. 0022-26, 0041-42, etc.)]; and wherein the one or more predicted attribute values is associated with a forward-looking time step and the at least one set of past attribute values is associated with one or more time steps occurring prior to the forward-looking time step [RNN is used to predict device failure based on device features extracted from log data including historical failure data (abstract; paras. 0022-26, 0041-42; etc.)]; and using the attributes by the classifier [the LSTM output may be used by a classifier for the failure prediction (fig. 4, etc.)].
Panneerselvam and Xu are analogous art, as they are within the same field of endeavor, namely machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize an RNN including LSTM to extract features and predict device attributes based on past data, as taught by Xu, for predicting the availability of devices in a network using characterization/feature extraction provided to the classifier in the system taught by Panneerselvam.
Xu provides motivation as [an LSTM RNN is good at storing and utilizing historical information for time series data predictions, providing high accuracy with small feature set(s) (paras. 0026, 0040, etc.) using inexpensive “sensor” data via the logs (para. 0003, etc.)].

As per claim 2, Panneerselvam/Xu teaches performing one or more unsupervised machine-learning operations on an untrained RNN based on a historical dataset that includes a plurality of sets of attribute values for the set of device attributes to generate the trained RNN [the RNN may be trained using unsupervised learning (Xu: paras. 0006, 0024, etc.) where the input features include historical log data (Xu: paras. 0022-26, 0041-42, etc.)].

As per claim 3, Panneerselvam/Xu teaches wherein the trained RNN comprises a trained long short-term memory network [a LSTM RNN is used to predict device failure for multiple device components based on device features extracted from log data (Xu: abstract; paras. 0022-26, etc.)].

As per claim 4, Panneerselvam/Xu teaches performing one or more clustering operations based on a historical dataset that includes a plurality of sets of attribute values for the set of device attributes to generate a plurality of clusters [the Markov model or Bayesian classifier is trained on historical data (Panneerselvam: sections IV.A-B and V.A) that is categorized by different workloads (Panneerselvam: sections II-III) where the input features include historical log data (Xu: paras. 0022-26, 0041-42, etc.)]; and performing one or more supervised learning operations on a plurality of labeled clusters derived from the plurality of clusters and a historical performance dataset to generate the one or more machine-learned classification criteria [the Bayesian classifier may be trained in a supervised manner (Panneerselvam: section V.A)].

As per claim 5, Panneerselvam/Xu teaches wherein the one or more machine-learned classification criteria comprise a rule set that maps the one or more predicted attribute values to the plurality of probabilities for the plurality of levels of degradation in the network availability of the device network [the system analyzes past cloud workloads and predicts future workload/availability using a (hidden) Markov Model and a Bayesian (classification) model (Panneerselvam: abstract; sections IV.A and IV.B for the models); where the classification model output can be a probability distribution of target states of the predicted workload or a future state distribution vector (Panneerselvam: sections IV.A-B, etc.); and where the states represent the availability of the network (or its degradation) (Panneerselvam: see, e.g., sections III.A-D; etc.)].

As per claim 6, Panneerselvam/Xu teaches wherein a first device attribute included in the set of device attributes is associated with at least one of latency, dropped packets, energy usage, memory utilization, central processing unit (CPU) utilization, machine-generated data, thermal data, cyclic redundancy check (CRC) errors, vibration level, energy usage, link state, and error messaging [the workload data includes memory and CPU usage (Panneerselvam: sections V.B-C, etc.) where the input features include historical log data including past failures (Xu: paras. 0022-26, 0041-42, etc.)].

As per claim 7, Panneerselvam/Xu teaches wherein a first device attribute included in the set of device attributes and a second device attribute included in the set of device attributes are associated with different devices included in the device network [the workload data includes memory and CPU usage (memory and CPU are different devices) (Panneerselvam: sections V.B-C, etc.) where a LSTM RNN is used to predict device failure for multiple device components based on device features extracted from log data (Xu: abstract; paras. 0022-26, etc.)].

As per claim 9, Panneerselvam/Xu teaches automatically performing the at least one preemptive action based on the plurality of probabilities for the plurality of levels of degradation in the network availability [the cloud resources are automatically scaled based upon the predicted workload (Panneerselvam: abstract, etc.)].

As per claim 10, see the rejection of claim 1, above, wherein Panneerselvam/Xu also teaches one or more non-transitory computer readable media including instructions that when executed by one or more processors cause the processors to perform the method [experiments are run using Matlab simulations; which inherently requires instructions stored on a computer-readable medium (Panneerselvam: section V.A) where the system may be implemented as code on a computer readable medium (Xu: paras. 0057-58, etc.)].

As per claim 11, Panneerselvam/Xu teaches generating a windowed dataset based on a prediction window and a historical dataset that includes a plurality of sets of attribute values for the set of device attributes [the LSTM RNN is used to predict device failure for multiple device components for future times based on device features extracted from historical log data (Xu: abstract; paras. 0022-26, 0041-42 etc.)]; determining a set of expected output attribute values for the set of device attributes based on a prediction offset and the historical dataset [the LSTM RNN is used to predict device failure for multiple device components for future times based on device features extracted from historical log data (Xu: abstract; paras. 0022-26, 0041-42 etc.)]; and performing one or more unsupervised machine-learning operations on an untrained RNN based on the windowed dataset and the set of expected output attribute values to generate the trained RNN [the RNN may be trained using unsupervised learning (Xu: paras. 0006, 0024, etc.) where the input features include historical log data (Xu: paras. 0022-26, 0041-42, etc.)].

As per claim 12, see the rejection of claim 3, above.

As per claim 13, see the rejection of claim 4, above.

As per claim 14, see the rejection of claim 5, above.

As per claim 15, see the rejection of claim 6, above.

As per claim 16, see the rejection of claim 7, above.

As per claim 18, Panneerselvam/Xu teaches automatically performing the preemptive action based on the plurality of levels of degradation in the network availability by automatically re-allocating one or more computing resources to at least one device included in the device network [the cloud resources are automatically scaled based upon the predicted workload (Panneerselvam: abstract, etc.)].

As per claim 19, see the rejection of claim 1, above, wherein Panneerselvam/Xu also teaches one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions perform the method [experiments are run using Matlab simulations; which inherently requires some form of memory coupled to a processor (Panneerselvam: section V.A) where the system may be implemented as instructions in memory executed by a processor (Xu: para. 0061, etc.)].

As per claim 20, see the rejection of claim 3, above.


Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panneerselvam and Xu as applied to claims 1 and 10 above, and further in view of Tang et al. (Bayesian Model-based Prediction of Service Level Agreement Violation for Cloud Services, Sept 2014, pgs. 170-176).

As per claim 8, Panneerselvam/Xu teaches the computer-implemented method of claim 1, as described above.
While Panneerselvam/Xu teaches the plurality of levels of degradation (see above) it has not been relied upon to explicitly teach wherein each level of degradation included in the plurality of levels of degradation corresponds to a range of degradations in the network availability.
Tang teaches wherein each level of degradation included in the plurality of levels of degradation corresponds to a range of degradations in the network availability [a model may be used to predict violations of a service level agreement (SLA) (abstract, etc.) whose output range is divided and quantized into a number of levels corresponding with a range of the output (section II, section III.B “state number”, etc.)].
Panneerselvam/Xu and Tang are analogous art, as they are within the same field of endeavor, namely using a Naïve Bayesian Classifier to predict network performance.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to divide the predicted network performance levels into a number of discrete steps covering ranges of response time, as taught by Tang, for the predicted network availability distribution in the system taught by Panneerselvam/Xu.
Because both Panneerselvam/Xu and Tang teach using a Naïve Bayesian Classifier to predict network performance states in a probability distribution, it would have been obvious to one of ordinary skill in the art to divide the predicted network performance levels into a number of discrete steps covering ranges of response time, as taught by Tang, for the predicted network availability distribution in the system taught by Panneerselvam/Xu, to achieve the predictable result of working with discrete state values which are easier to work with, and can then be converted back to continuous values if needed (see, e.g., Tang: sections II-III discusses converting to discrete states).

As per claim 17, see the rejection of claim 8, above.


Response to Arguments
Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach predicting a plurality of probabilities for a plurality of levels of degradation in a network availability of the device network.
However, Panneerselvam teaches that the classification model output can be a probability distribution of target states of the predicted workload or a future state distribution vector (sections IV.A-B, etc.); where the states represent the availability of the network (or its degradation) (see, e.g., sections III.A-D; etc.); so the probability distribution or distribution vector show the probabilities of different states (different levels of degradation of availability).


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (Cloud Workload Analytics for Real-Time Prediction of User Request Patterns, June 2018, pgs. 1677-1685) and Radhika et al. (An Efficient Predictive Technique to Autoscale the Resources for Web Applications in Private Cloud, Feb 2018, pgs. 1-7) – disclose systems using RNN-LSTM to predict cloud resource usage and perform auto scaling.
Andrzejak et al. (Ensuring Collective Availability in Volatile Resource Pools via Forecasting, 2008, pgs. 1-13) – disclosing using a classifier to predict distributed/cloud resource availability.
Catanzaro (US 2017/0148433) – discloses using an LSTM network for feature extraction for features for a classifier.
Yang (US 2017/0220854) – discloses using an LSTM to combine and correlate extracted features.
Xu (US 2017/0293542) – similar to the above reference by Xu – discloses using an LSTM on features created by a feature representation module to predict system failure.
Trinh et al. (Mobile Traffic Prediction from Raw Data Using LSTM Networks, Sept. 2018, pgs. 1827-1832) – discloses using an LSTM RNN to predict mobile traffic patterns on a network.
Chen (US 2017/0046510) – discloses predicting degradation in performance and power utilization levels over time.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128